Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pancotti (US 7,850,429).
Regarding claims 1 and 9, Pancotti ‘429 teaches (figures1-3) a rotary wing aircraft/helicopter comprising: a fuselage (Col. 2 Lines 1-2); at least one prime mover/ drive shaft supported in the fuselage (Col. 1 Lines 3-4); a rotor system (1) operatively connected to the at least one prime mover, the rotor system (1) comprising (Col. 1 Lines 3-4, Col. 2 Lines 3-4): a rotor hub (2) including a first beam attachment member and a second beam attachment member (Col. 1 Line 6) (as shown in the figure below); a hub arm including a U-shaped beam member connected to the rotor hub (2), the U-shaped beam member including a first end portion, a second end portion and an intermediate section connecting the first and second end portions, the first end portion being connected at the first beam attachment member and the second end portion being connected at the second beam attachment member (as shown in the figure below); and a pitch change bearing (29, bearing 29 is lined up in pitch axis which can be used to vary pitch angle of the rotor blade) mounted between the first and second beam attachment member 

    PNG
    media_image1.png
    625
    1023
    media_image1.png
    Greyscale

Regarding claims 2 and 10, Pancotti ‘429 teaches (figures1-3) the rotor system (1) comprising a centrifugal force (CF) bearing (15, bearing 15 allows blades to move in all possible planes in space about a center of rotation) arranged at the intermediate section of the U-shaped beam member (as shown in the figure above) (Col. 2 Lines 3-4, 36-38).
Regarding claims 3 and 11, Pancotti ‘429 teaches (figures1-3) the rotor system (1) wherein the intermediate section of the U-shaped beam member defines a loop end, the CF bearing (15) nesting within the loop end of the U-shaped beam member (as shown in the figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pancotti (US 7,850,429) in view of Cravener et al. (US 10,703,461) and Dearman et al. (US 2019/0016456).
Regarding claims 4 and 12, Pancotti ‘429 teaches an invention as discussed above in claims 2 and 10 respectively, but it is silent about a blade cuff connected to rotor hub and extending over the U-shaped beam member, the blade cuff including a first end connected to the pitch change bearing and a second end, the second end defining a blade fold joint.
Cravener et al. ‘461 teaches (figures 3-5) a blade cuff/grip (216) connected to rotor hub extending over the centrifugal force bearing (211) and pitch/ outboard shear bearing (226, outboard shear bearing is lined up in pitch axis which can be used to vary pitch angle of the rotor blade) (Col. 4 Line 21, 48, 60-61), the blade cuff/grip (216) including a first end connected to the pitch change bearing/ outboard shear bearing (226) through the attachment member (as shown in the figure below) and a second end (Col. 4 Lines 59-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

    PNG
    media_image2.png
    512
    863
    media_image2.png
    Greyscale

Modified Pancotti ‘429 is silent about the second end of the blade cuff defining a blade fold joint. However, Cravener et al. ‘467 teaches (figure 5) a blade fold bolt/ joint (240) connecting blade (204) to rotor blade assembly (202) and Dearman et al. ‘456 teaches (figure 9D) a bearing assembly (714) including a centrifugal force bearing (716) and a shear bearing (718) where the pitch bearing is towards the hub and centrifugal force bearing away from the hub (Para 0063). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pancotti ‘429 to incorporate the teachings of Cravener et al. ‘467 and Dearman et al. ‘459 to configure the bearing arrangement such that the pitch bearing is towards the hub which defines the second end of the blade cuff as a blade fold joint. One of ordinary skill in art would recognize that doing so would provide the flexibility in the rearrangement of bearings which in turn gives flexibility in rotor system design and can be used to maximize the rotor system efficiency, as needed. 

 Regarding claim 6, modified Pancotti ‘429 teaches a blade cuff attachment member joining the first end of the blade cuff to the pitch change bearing. 
Regarding claim 7, modified Pancotti ‘429 teaches the blade cuff attachment member spaced from the rotor hub by an electronics receiving zone (the space in between the hub arm and rotor hub (as shown in the figure above) can be used to receive electronics).
Regarding claims 8 and 15, Pancotti ‘429 is silent about the U-shaped beam member formed from one or more of a graphite composite, a graphite epoxy, and mixtures of graphite and fiberglass epoxy. However, Dearman et al. ‘456 teaches (figure 9D) yoke (702), housing the bearings, formed from composite materials which may include one or more of carbon, graphite, or the like and any combination thereof (Para 0036 and 0063). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pancotti ‘429 to incorporate the teachings of Dearman et al. ‘456 to configure the U-shaped beam member formed from one or more of graphite composite to achieve the desired stiffness (Para 0032).
Regarding claim 14, modified Pancotti ‘429 teaches a rotor blade connected to the blade cuff at the blade fold joint. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHESH DANGOL/Examiner, Art Unit 3642                          

/Richard R. Green/Primary Examiner, Art Unit 3647